Citation Nr: 0944984	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  93-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for service connected emphysema.

2.	Entitlement to service connection for a left inguinal 
hernia


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to March 
1964, and from December 1990 to July 1991.  He also had 
Reserve service from March 1964 to March 1966 and from August 
1981 to August 1991, as reflected in a U.S. Army Reserve 
Personnel Center (DARP) Form 249-2-E.  This document shows 
that the Veteran accrued points for inactive duty and active 
duty each year from 1981 to 1991, but it does not outline the 
exact dates of such service.  

This case has undergone a protracted history and stems from 
claims filed on July 23, 1991 for service connection for: (1) 
emphysema; (2) residuals of a left inguinal hernia; (3) 
fungus of the right great toe; (4) a disability of the 
bilateral hands; (5) a left foot disorder; (6) bilateral 
hearing loss; and (7) gum disease.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1992 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which granted service connection for emphysema, evaluating it 
at zero percent from July 3, 1991 (the first day following 
the Veteran's discharge from his second period of active 
service), and denied service connection for residuals of a 
left inguinal hernia; fungus of the right great toe; a 
disability of the bilateral hands; a left foot disorder; and 
bilateral hearing loss.  This decision did not address the 
issue of entitlement to service connection for gum disease.  
The RO issued a notice of the decision in August 1992, and 
the Veteran timely filed a Notice of Disagreement (NOD) in 
September 1992 as to the noncompensable rating assigned for 
his service connected emphysema and the denials of service 
connection for the other claimed disorders adjudicated by the 
RO.  Subsequently, in January 1993 the RO provided a 
Statement of the Case (SOC) as to these issues, and 
thereafter, in February 1993, the Veteran timely filed a 
substantive appeal as to the same issues.

The Veteran requested a Travel Board hearing on these 
matters, which was held in August 1993.  Thereafter, in March 
1994 the Board remanded the case for additional development, 
to include verification of Reserve service, identification of 
all periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) from the appropriate 
service departments, and acquisition of service treatment 
records as well as post-service medical records.  In March 
1994, the RO sent a letter to the Veteran wherein it 
requested that he furnish the branches of service and time 
frames during which he performed duty for the Reserves to 
which the Veteran did not reply, as noted by the RO on an 
October 1994 VA Form 1-8 Certification of Appeal.  

Again before the Board in July 1995, it remanded the case for 
a second time, noting that it remained unclear whether the RO 
had complied with the previous, 1994 Remand directives.  At 
this time, the Board instructed the RO to again ascertain and 
verify the Veteran's branches and time periods of service 
(both by contacting the Veteran and verification with proper 
service departments), and secure outstanding service 
treatment records and private medical records.  The Board 
also directed the RO to provide VA examinations and then 
readjudicate the claims.  It also noted that the RO 
apparently had never adjudicated the Veteran's service 
connection claim for gum disease, and referred this matter to 
the RO for further action.  The RO adjudicated this issue in 
February 2000, where it denied the claim.  It provided a 
notice of this decision in March 2000, and the Veteran 
thereafter did not appeal this matter.  Accordingly, the 
issue of service connection for gum disease is not before the 
Board.  

Also in March 2000 the RO issued a Supplemental Statement of 
the Case (SSOC), wherein it elevated the evaluation for 
service connected emphysema to 10 percent from July 3, 1991, 
and deferred consideration of the service connection claim 
for residuals of a left inguinal hernia pending further 
development.  The RO also continued its denials of service 
connection for the other claimed disorders on appeal.  In May 
2000 the RO issued another SSOC relating to the service 
connection claim for residuals of a left inguinal hernia, 
where it continued the denial of this claim.  

Upon recertification of the appeal to the Board, in February 
2001 the Board dispatched a letter to the Veteran, which 
offered him another hearing, as the veterans law judge who 
had conducted the August 1993 hearing no longer worked at the 
Board.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The 
Veteran accepted this offer, and elected to partake in 
another Travel Board hearing.  Accordingly, the Board again 
remanded the case in March 2001, directing the RO to schedule 
the Veteran for said hearing.  At this time, the Board also 
instructed the RO to ensure that it had provided complete 
notification under the then-newly enacted Veterans Claims 
Assistance Act (VCAA), and to collect any outstanding 
treatment records identified by the Veteran.  It further 
directed the RO to provide a VA respiratory examination to 
determine the current nature and severity of the Veteran's 
service connected emphysema.  

In an August 2002 decision and notice of decision, the RO (in 
relevant part) continued the 10 percent evaluation for 
service connected emphysema, and issued an SSOC in February 
2003 to this effect.

In May 2003, the Veteran participated in his second Board 
hearing, where he presented as a witness before the 
undersigned veterans law judge.  A transcript of the hearing 
is of record.  At this time, he indicated his desire to 
withdraw the issues of service connection for bilateral 
hearing loss and a left toe injury.  See May 2003 Hearing 
Transcript at 2.  The Board deemed this as a valid withdrawal 
of these two issues in a December 2003 remand, and therefore, 
they are no longer in appellate status.  Also in its December 
2003 order, the Board once again remanded the case, directing 
the Appeals Management Center (AMC)/RO to provide complete 
and up-to-date VCAA notification; obtain any additional 
medical records identified by the Veteran; perform 
appropriate VA examinations; and readjudicate the remaining 
claims of entitlement to an initial rating in excess of 10 
percent for service connected emphysema; service connection 
for a left inguinal hernia; service connection for a fungus 
infection of the right great toe; and service connection for 
a disability of the hands.  

Thereafter, in June 2006 the RO issued another decision and 
notice of decision, which denied a rating in excess of 10 
percent for service connected emphysema and ultimately denied 
service connection for a left inguinal hernia.  (The Board 
parenthetically notes that, as outlined above, the claim 
relating to the left hernia remained in active appellate 
status at that time, but that the RO nonetheless erroneously 
characterized the issue in the June 2006 decision as a claim 
to "reopen").  The RO issued SSOCs as to all four issues in 
April 2007 and February 2008.

In April 2008 the Veteran submitted a statement indicating 
his desire to withdraw the issues of entitlement to service 
connection for a bilateral hand condition and service 
connection for fungus of the right great toe.  See April 2008 
VA Form 21-4138 ("I wish to withdraw the following two 
issues: S/C for bilateral hand condition [and] S/C for right 
great toe fungus . . . .").  According to 38 C.F.R. § 
20.204(a), a veteran (or his accredited representative) may 
withdraw an appeal as to any or all issues involved in an 
appeal.  Except for appeals withdrawn on the record at a 
hearing, "appeal withdrawals must be in writing," and 
further "must include the name of the veteran . . . the 
applicable [VA] file number, and a statement that the appeal 
is withdrawn."  38 C.F.R. § 20.204(b).  If the appeal 
involves multiple issues, as here, "the withdrawal must 
specify that the appeal is withdrawn in its entirety, or list 
the issue(s) withdrawn from the appeal."  As the Veteran has 
satisfied these requirements, the Board accepts the April 
2008 letter as a valid withdrawal of these two issues.  See 
38 C.F.R. § 20.204. 

In May 2008 the RO provided another SSOC, which addressed the 
only two remaining issues on appeal, namely, a rating in 
excess of 10 percent for service connected emphysema and 
service connection for a left inguinal hernia, and it noted 
the Veteran's withdrawal of the other two issues.

In a November 2008 Post-Remand Brief, the Veteran, through 
his accredited representative, relinquished his right to have 
the RO consider, in the first instance, any additional 
evidence offered.  The Board accepts this as a valid waiver 
of initial RO consideration of new evidence submitted.  
38 C.F.R. § 20.1304(c).  

With respect to the Veteran's claim for an initial higher 
rating for service connected emphysema, the Board finds that 
the AMC/RO complied with the prior remand directives, and 
therefore the Board may proceed with its review of this 
aspect of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).  

As for the Veteran's claim for service connection for a left 
inguinal hernia, this aspect of the appeal is remanded to the 
AMC, in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.
 

FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.

2.	The Veteran's service connected emphysema has been 
manifested by mild impairment with occasional or 
intermittent shortness of breath, FEV-1 and FEV-1/FVC each 
greater than 71 percent predicted, and DLCO (SB) greater 
than 66 percent predicted; this disability has not been 
manifested by FEV-1 and FEV-1/FVC less than 71 percent 
predicted, DLCO (SB) less than 66 percent predicted or 
manifestations consistent with moderate, severe or 
pronounced impairment.


CONCLUSIONS OF LAW

The criteria for an initial rating in excess of 10 percent 
for service connected emphysema have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.96, 4.97, Diagnostic Code 6603 (1995 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a veteran with the 
claim.  

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the one instantly 
on appeal, that was pending before VA or the Board prior to 
that date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 
(2004) ("This Court consistently has applied the VCAA to 
cases pending before VA at the time of the VCAA's 
enactment"); see Duty to Assist, 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001) (construing most VCAA provisions to apply 
"to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date"); see also 
Bernklau v. Principi, 291 F.3d 795, 806 & n.9 (Fed. Cir. 
2002) (recognizing provisions of 66 Fed. Reg. 45,629 (Aug. 
20, 2001) as permitting retroactive application of VCAA to 
claims pending before the Board at the time of VCAA's 
November 2000 enactment).  Accordingly, although the Veteran 
submitted the claim on appeal in July 1991, the provisions of 
the VCAA still apply.  
 
a. Duty to Notify
VA has a duty to notify a veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 and April 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim, and of the information the 
RO failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353, 
23,354 (Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2006 and April 2008 letters from the RO satisfy 
these mandates.  The June 2006 letter informed the Veteran 
about the type of evidence needed to support his initial 
higher rating claim, namely, proof that his disability was 
worse than rated.  This correspondence clearly disclosed VA's 
duty to obtain certain evidence for the Veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the Veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  Although no longer required to do so, it also 
specifically asked the Veteran to provide VA with any other 
supporting evidence in his possession.  

With respect to the Dingess requirements relating to 
assignment of disability ratings and effective dates, the 
Board notes that the June 2006 letter did not apprise the 
Veteran of this information.  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), however, the Court held that when VA has 
granted a service connection claim and the veteran-claimant 
thereafter raises a "downstream" issue, such as the initial 
rating or effective date assigned, as here, a duty to provide 
VCAA notification as to those issues does not attach because 
such a challenge does not constitute a new "claim" that 
would trigger VA's duties under the VCAA.  Dunlap, 21 Vet. 
App. at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").  As the matter on 
appeal relating to the initial rating for service connected 
emphysema constitutes an issue that is "downstream" from 
the grant of service connection, the RO had no further duty 
to provide another VCAA letter.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  Accordingly, no additional notice was required 
with respect to the Veteran's initial higher rating claim.  
In any event, however, the Board parenthetically observes 
that the April 2008 correspondence from the RO adequately 
informed the Veteran about the manner in which VA calculates 
disability ratings and assigns effective dates as 
contemplated by Dingess.  

The Board thus finds that the Veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
July 1991 RO decision that is the subject of this appeal in 
its June 2006 or April 2008 letters.  Notwithstanding this 
belated notice, the Board determines that the RO cured this 
defect by providing proper VCAA notice together with 
readjudication of the claim, as demonstrated by the May 2008 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The Veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes assisting a veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive October 2004 and May 2006 VA examinations, which were 
thorough in nature, and, together with the other voluminous 
medical evidence of record, were adequate for the purposes of 
deciding the claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).

With respect to respiratory diseases, and specifically, 
emphysema, at the time the Veteran filed his service 
connection claim for this disability in July 1991, the 
following provisions were in effect: A veteran would receive 
a 10 percent evaluation when he had mild pulmonary emphysema 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion, and 
would garner a 30 percent evaluation with moderate pulmonary 
emphysema and moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface; pulmonary function tests consistent with findings of 
moderate emphysema.  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1995).

A 60 percent rating would be assigned for severe pulmonary 
emphysema manifested by exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1995).  
Finally, the maximum 100 percent evaluation would be assigned 
for pronounced pulmonary emphysema that is intractable and 
totally incapacitating; with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and pulmonary function tests.  38 
C.F.R. § 4.97, Diagnostic Code 6603 (1995).  

Subsequently, effective October 7, 1996, VA amended this 
regulation "to update the respiratory portion of the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria, and that it reflects medical 
advances which have occurred since the last review."  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (Sept. 5, 1996) (codified at 38 C.F.R. pt. 4).  
As a general matter, "[c]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  With these principles in 
mind, the Board recognizes that because the issue on appeal 
spans both before and after the above amendment, the Board 
must evaluate the Veteran's emphysema disability under the 
pre-October 1996 and post-October 1996 versions of 38 C.F.R. 
§ 4.97.  See VAOPGCPREC 3-2000 (Apr. 10, 2000);  see also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
   
Thus, from October 7, 1996, according to 38 C.F.R. § 4.97, 
Diagnostic Code 6603, a claimant would receive a 10 percent 
evaluation for Forced Expiratory Volume in one second (FEV-1) 
of 71- to 80-percent predicted value; or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent; or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is 66- to 80-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (2008).  A claimant would generate a 30 
percent rating with FEV-1 of 56- to 70-percent predicted; or 
FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 65-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6603 (2008).  

An FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC of 40 
to 55 percent; or DLCO (SB) of 40- to 55-percent predicted; 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling, and 
the maximum 100 percent rating is awarded with FEV-1 less 
than 40 percent of predicted value; or FEV-1/FVC of less than 
40 percent; or DLCO (SB) of less than 40-percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6603 (2008). 

In addition to the above criteria, 38 C.F.R. § 4.96(d) sets 
forth other special provisions to be used in the application 
of the criteria.  In particular, it provides (in relevant 
part) that if the DLCO (SB) test is not of record, an 
adjudicator should evaluate based on alternative criteria as 
long as the examiner states why the test would not be useful 
or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  
Additionally, this provision advises that when the pulmonary 
function tests (PFTs) are not consistent with clinical 
findings, one should evaluate based on the PFTs unless the 
examiner states why they are not a valid indication of 
respiratory functional impairment in a particular case.  38 
C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are 
required when PFTs are done for disability evaluation 
purposes except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why, and when evaluating based on PFTs, 
adjudicators should use post-bronchodilator results in 
applying the evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results (in those cases, use the pre-
bronchodilator values for rating purposes).  38 C.F.R. § 
4.96(d)(4), (5).  According to 38 C.F.R. § 4.96(d)(6), when a 
disparity exists between the results of different PFTs (FEV-1 
(Forced Expiratory Volume in one second), FVC (Forced Vital 
Capacity), etc.), so that the level of evaluation would 
differ depending on which test result is used, adjudicators 
should use the test result that the examiner states most 
accurately reflects the level of disability.  38 C.F.R. § 
4.96(d)(6).  Finally, if the FEV-1 and the FVC are both 
greater than 100 percent, an adjudicator should not assign a 
compensable evaluation based on a decreased FEV-1/FVC ratio.  
38 C.F.R. § 4.96(d)(7).   

b. Initial Higher Ratings
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, 21 Vet. App. at 509-10 (quoting O'Connell 
v. Nicholson, 21 Vet. App. 89, 93 (2007)).  Under Fenderson, 
however, the Board gives consideration to all the evidence of 
record only from the date of the veteran's claim.  See 
Fenderson, 12 Vet. App. at 126, 127.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The Veteran urges that he should receive an evaluation 
greater than 10 percent for his service connected emphysema.  
The Board notes that as of July 18, 2003, he has received a 
total disability rating based on individual unemployability 
as a result of his service connected disabilities.

An October 1991 PFT study indicates that the Veteran had FEV-
1 of 83 percent, FEV-1/FVC of 82 percent, and DLCO of 92 
percent.  The clinician noted that this represented a normal 
spiromerty.  Another October 1991 PFT indicates that the 
Veteran had FEV-1 of 82 percent and FEV-1/FVC of 78 percent, 
with a DLCO of 92 percent.  A November 1991 C&P examination 
report notes that the Veteran's lungs appeared clear, without 
wheezes or rales, and that his basic spiromerty, lung volumes 
and DLCO were all normal or satisfactory.      

At his August 1993 Travel Board hearing, the Veteran 
indicated that he had shortness of breath, hospital visits, 
had been on oxygen a few times and had a lung infection every 
2 months or so.  August 1993 Hearing Transcript at 8.  He 
also noted that he tired easily, had a cough, and used 
inhalers.  August 1993 Hearing Transcript at 8.  At this 
time, he continued to work part time as a barber, and he 
noted that he could not run, but could walk two blocks at a 
reasonable pace before becoming out of breath.  August 1993 
Hearing Transcript at 10, 11.    

Medical records spanning November 1991 to October 1995 note 
the Veteran's complaints of chest pain and productive 
coughing, for which he received different diagnoses of 
asthma, bronchitis, COPD and emphysema.  He used Albuterol, 
and at times clinicians detected wheezing in the lungs.  In 
May 1992 and July 1993 the Veteran endorsed having occasional 
shortness of breath and easy fatiguing while cleaning the 
house, and he noted that he had a greatly reduced exercise 
tolerance.  At other times, however (in November 1992, 
December 1992, November 1993, and May 1993), he indicated 
that he experienced no shortness of breath.  The Veteran 
stated that he had FVC of 80 percent and FEV-1 of 83 percent 
in a November 1994 statement.  A June 1995 PFT indicates that 
he had FEV-1 of 75 percent and FVC of 79 percent, although 
this record did not indicate whether these percentages were 
measured pre- or post- administration of the bronchodilator. 

An August 1996 PFT study reveals the following results: after 
bronchodilation, FEV-1 was 74.1 percent predicted, with FEV-
1/FVC at 82 percent, and DLCO-SB at 83.6 percent predicted.  
The clinician interpreted these findings to reflect a 
moderately reduced FEV-1, with significant response after the 
bronchodilation.  The DLCO appeared to be reduced, and based 
on these data the clinician concluded that the Veteran had 
moderate obstructive ventilatory defect principally involving 
the small airways with significant improvement of airflow 
after the bronchodilator.  He had essentially normal 
diffusion and lung volume, and when "compared with PFT 9/92, 
there is no significant change in FEV-1, FVC, lung volumes, 
or DLCO."  

Another August 1996 PFT study conveys that post-
bronchodilation, the Veteran's FEV-1 was 77 percent 
predicted, and his FEV-1/FVC was 106 percent predicted.  He 
had a pre-bronchodilator DLCO of 69 percent at this time. 

Other 1996 VA medical records, spanning January 1996 through 
December 1996 reflect that the Veteran had asthma, a cough 
with discharge, wheezing, and cold symptoms, but x-rays of 
the chest revealed clear lungs.  A July 1996 VA chest x-ray 
reflected no evidence of active disease.  An August 1996 VA 
medical note conveys that the Veteran engaged in walking for 
one hour for exercise, and a September 1996 VA medical note 
indicates that the Veteran walked about two miles for 
exercise, and that his asthma appeared stable.  As noted in 
October 1996, the Veteran indicated that he had episodic 
shortness of breath and wheezing that resolved after using 
Albuterol; he also had an FEV-1 of 74 percent at this time.  
In December 1996 the Veteran reported having decreased 
exercise tolerance due to shortness of breath, which occurred 
more often in the summertime.  

From February 1997 through December 1997 the Veteran 
continued to have a cough productive of phlegm, some 
shortness of breath, bronchitis, emphysema and asthma, 
although in August 1997 he conveyed that he had no coughing 
or wheezing.  His asthma was well-controlled in October 1997, 
and the Veteran's FEV appeared to be 74.1 percent in November 
1997, although the record does not indicate whether this 
reflected a pre- or post-bronchodilator measurement.

In January 1998, the Veteran had resolved bronchitis, with 
some increase in wheezing, but as of April 1998 he noted that 
he breathed better with his use of medications.  VA treatment 
records from June 1998 and July 1998 generally reflect that 
the Veteran had improved and controlled asthma, without 
shortness of breath or coughing.  He continued to exercise by 
walking daily and had a spiromerty of 97 percent in June 
1998.  In August 1998, the Veteran had a DLCO of 69 percent, 
with breathing overall improved and an increased activity 
level without wheezes.  He remained stable on Albuterol and 
other medications.  As of September 1998 the Veteran reported 
having no dyspnea, and he could walk up to two miles prior to 
the onset of any shortness of breath.  As of October 1998 his 
lungs were clear to auscultation, but by November 1998, he 
appeared to have an exacerbation of COPD and mild symptoms of 
bronchitis.  A December 1998 VA medical record notes that the 
Veteran's lungs again were clear.   

The Veteran again received a diagnosis of bronchitis in March 
1999, where he had a productive cough.  He continued to 
experience bronchitis with coughing and asthma in 2000.  In 
January 2000, the Veteran was cleared for an aerobic program 
to assist in his obesity problem, but he could not begin due 
to his bronchitis.  As reflected in February 2000, he 
continued to have bronchitis with a persistent cough without 
wheezing or dyspnea.  He continued to walk one to 1.5 miles, 
three to four times per week.  The Veteran reported having 
chest congestion in March 2000, June 2000 and July 2000, with 
reports of difficulty breathing in the latter of these 
reports.  An August 2000 VA medical record notes that the 
veteran continued to have productive coughing and increased 
dyspnea with wheezing, which required him to use Albuterol 
more often.  By October 2000 the Veteran felt well on his 
medication, and in a November 2000 dietician's note, it was 
stated that he had asthma productive of a moderate 
obstructive ventilary defect of the small airways with 
significant improvement with bronchodilators.  He had no 
dyspnea except when climbing hills, no cough, and clear 
lungs.  The clinician also noted that the Veteran was obese.       

By January 2001, the Veteran's asthma was doing well, and it 
remained under control in March 2001.  The Veteran conveyed 
that he walked regularly, but that if he neglected to use 
inhalers prior to walking, then he could become short of 
breath.  He had clear lungs and coughed only intermittently.  
VA medical records spanning May 2001 through July 2001 
contain similar information, and in August 2001 the Veteran 
confirmed that he continued to walk daily.  As of October 
2001 he noted that he engaged in brisk walking for about six 
blocks, and that he planned to do more walking.  In October 
2001 the Veteran's asthma was stable, and a November 2001 
chest x-ray indicates that there was no evidence of acute 
cardiopulmonary disease, but was consistent with COPD.

January 2002 and March 2002 VA medical records reflect that 
the Veteran had asthma and COPD that were well controlled by 
medication.  He was breathing comfortably and has a good 
respiratory effort.  His lungs were clear on examination.

In April 2002 the Veteran underwent a QTC examination.  At 
this time, he reported having dyspnea and easy fatigability 
on exertion back in 1991, and that he currently had dyspnea 
on exertion and could not walk more than two bocks before he 
must rest and then resume walking.  He offered his view that 
he stopped working as a barber due to his emphysema.  A 
physical examination noted no abnormalities of the chest, and 
PFT disclosed no evidence of obstruction or restrictive 
pulmonary disease.  Pre-bronchodilator studies revealed FVC 
of 98 percent; FEV-1 of 96 percent; and FEV-1/FVC of 98 
percent.  The clinician interpreted this as a normal 
spiromerty, and offered a diagnosis of pulmonary emphysema.      

In May 2003 the Veteran partook in another Travel Board 
hearing before the undersigned veterans law judge.  At this 
time, he testified that he experienced constant labored 
breathing for which he used daily inhalers.  May 2003 Hearing 
Transcript at 19.  He reported receiving treatment at the VA 
allergy clinic and noted that he did not work currently, as 
he felt that he could not physically perform certain duties 
because of his service connected emphysema.  May 2003 Hearing 
Transcript at 20.  He reported performing odd jobs in the 
security field.  May 2003 Hearing Transcript at 20.  
Additionally, the Veteran indicated that he tried to exercise 
and that he could walk one mile at a time without stopping.  
May 2003 Hearing Transcript at 21.  With the change in 
seasons and pollen in the air, the Veteran felt that his 
walking ability became reduced to about 1/2 mile distance, but 
he noted that his medications really did help with his 
emphysema symptoms.  May 2003 Hearing Transcript at 21.     

In October 2004 the Veteran submitted to a VA examination to 
assess the severity of his service connected emphysema; the 
clinician reviewed the claims file.  At this time, the 
Veteran used inhalers, to include Albuterol, Flovent and 
Singulair, but had never required oxygen therapy.  He 
endorsed having shortness of breath after ascending one 
flight of stairs or walking for over one block.  On 
examination, the lungs were clear to auscultation, without 
rales, rhonchi or wheezing.  PFT results indicated that the 
Veteran's FEV-1 was 71.5 percent predicted (post-
bronchodilator), and that his FEV-1/FVC was 80 percent.  His 
DLCO percentages amounted to approximately 86 percent.  The 
examiner interpreted these results as showing that the 
Veteran's FEV-1/FVC was normal, with the FEV-1 and FVC 
moderately reduced, without significant bronchodilator 
response noted.  

Accordingly, the examiner concluded that "[t]here is a 
moderate restrictive ventilatory defect noted with small 
airways dysfunction.  The normal DLCO with increased DL/VA is 
consistent with obesity effect," and that "compared with 
prior PFT of 8/96, there has been significant reduction in 
the FVC and TLC."  After reviewing chest X-rays, the 
clinician diagnosed the Veteran with COPD, chronic 
obstructive asthma, and determined that there was no evidence 
of cor pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or requirements of oxygen therapy.       

Other medical reports from 2003 and 2004 reflect that the 
Veteran continued to have mild persistent asthma, but had no 
shortness of breath or wheezing as of February 2004.  As of 
May 2004, the Veteran complained of having shortness of 
breath, and pulmonary function testing revealed that he had a 
moderate restrictive defect, which the clinician noted 
appeared to be secondary to the Veteran's obesity.  At this 
time, there was no obstructive defect with improvement with 
Albuterol.  In October 2004 the Veteran reported that he felt 
short of breath if he exerts himself, and that he had mild to 
moderate persistent asthma, well-controlled.  

In February 2005, clinicians noted that he had a wheeze, with 
dyspnea and productive cough, for which he continued to use 
Albuterol prior to exercise.  He continued to experience 
wheezing and dyspnea in April 2005 with intermittent 
prednisone use over the past 10 years (twice used in 2005) 
noted in that report, as well as June 2005 and July 2005 
records.  An examiner noted an exacerbation of COPD in July 
2005.  By August 2005, the Veteran had a productive cough, 
with wheeze and dyspnea, and it was observed that he had a 
COPD exacerbation with worsening of COPD status.  At this 
time, however, the Veteran also indicated that he walked 45 
minutes per day and had used prednisone for the past three 
days.  The clinician recommended that the Veteran lose 
weight.  A November 2005 VA treatment record notes that the 
Veteran continued to walk with benefit of medications used 
prior thereto.

In January 2006, a VA medical record noted that the Veteran's 
COPD was stable with minimal component of asthma and 
restrictive lung disease due to exertional obesity.  The 
Veteran reported that he exercised for 30 minutes on a 
bicycle or treadmill without significant dyspnea.  He had 
only occasional dyspnea at rest.    

A March 2006 VA treatment record notes that the Veteran's 
FEV-1/FVC level was normal, with the FEV-1 and FVC moderately 
reduced.  No significant bronchodilator response was noted, 
and the DLCO was normal with moderate restrictive ventilatory 
effect noted with small airways dysfunction.  The normal DLCO 
with increased DL/VA was consistent with an obesity effect, 
and since August 1996 the clinician noted the significant 
reduction in FVC and TLC. 

As reflected in an April 2006 VA treatment record, the 
Veteran noted that he exercised three times per week for 45 
minutes at a time on the treadmill or a bicycle.  His lungs 
appeared clear to auscultation at this time.  

A May 2006 VA medical record conveys that the Veteran had 
"some troubles with breathing depending on the environment 
and weather," and that he "[h]as resumed walking for 
exercise which he can do without difficulty."  This report 
also notes that "[p]ast imaging has not shown any suggestion 
of interstitial/parenchymal disease . . . ."  That same 
month, the Veteran submitted a statement indicating that his 
lung infections seemed to be getting worse.    

Also in May 2006, the Veteran submitted to a QTC examination, 
where he reported "being able to walk 5 to 6 blocks before 
getting short of breath."  The clinician did not review the 
claims file, but noted that the Veteran had been on inhalers 
for 13 to 14 years.  An examination of the lungs revealed 
bilaterally symmetric breath sounds, clear to auscultation.  
The Veteran exhibited no dullness on percussion, and no rales 
or wheezing.  His expiratory phase fell within normal limits, 
and the PFT showed a normal study.  An X-ray of the chest 
revealed oval soft tissue density in the lateral view, which 
the clinician noted should be further evaluated with a CT 
scan of the chest. 

Based on these data, the examiner concluded that the lung 
examination was within normal limits and the history was 
negative for hospitalizations or emergency room visits due to 
his emphysema.  She further conveyed that "[t]here is no 
evidence of significant emphysema or COPD by history or 
physical examination."  As for the impact of his diagnosed 
emphysema on his work, the physician stated that his work 
environment should have "pulmonary precautions of being 
reasonably free of dust, fumes and smoke."  

A QTC Addendum, also dated May 2006, indicates that the 
Veteran had FEV-1 of 91 percent predicted, and an FEV-1/FVC 
of 103 percent predicted, which was assessed as a normal 
spiromerty.         

A June 2006 VA treatment report with PFT results indicates 
that the Veteran had FEV-1/FVC of 79 percent and a DLCO of 80 
percent.  The clinician noted that a review of prior PFTs 
indicated that in 1996 the Veteran "had only evidence of 
small airways dysfunction," and that "[h]is PFTs from 2004 
show no clear obstruction, a normal DLCO, and borderline 
restriction likely c/w his obesity."  The examiner also 
stated that the Veteran had used inhalers for about five to 
ten years, to include Albuterol, and that he seemed to be 
doing well.

A September 2006 medical report notes that the Veteran's PFT 
in June 2006 demonstrated end-expiration airflow obstruction 
with decreased FVC, TLC, FRC and VC, suggestive of concurrent 
restrictive process.  The clinician determined that the 
Veteran's DLCO and DL/VA fell within normal limits and 
concluded that the end expiration airflow obstruction with 
mild restriction and normal diffusing capacity was consistent 
with a history of morbid obesity.  An October 2006 VA record 
conveys that the Veteran required Albuterol a few times per 
week, prior to walking.  He had no daytime symptoms.        

An April 2007 VA medical record notes that a 2006 PFT 
indicated that the Veteran had end-expiratory airflow 
obstruction with mild restriction and a normal diffusing 
capacity.    

In January 2008, the Veteran complained of experiencing 
shortness of breath, which tended to increase at night.  He 
had wheezes in the lower lung fields bilaterally, with mild 
crackles, and he continued to use Albuterol to relieve these 
symptoms.  

As reflected in an April 2008 VA medical record, the Veteran 
had a history of asthma for which he used medication and 
nasal spray.  He reported that he exercised and was doing 
well, using Albuterol two to three times weekly if he noted 
any chest tightness.  His lungs were clear to auscultation 
and percussion.

b. Discussion
After a full and complete review of the extensive record, the 
Board determines that the evidence preponderates against an 
initial higher rating in excess of 10 percent for the 
Veteran's service connected emphysema under either the old or 
new rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 
6603 (1995 & 2008).  

With respect to the pre-October 7, 1996 rating criteria, 
while the evidence of record reflects that the Veteran has 
experienced consistent coughing, intermittent wheezing and 
episodic shortness of breath for which he has used medication 
and inhalers, which might weigh in favor of a higher rating, 
he has, at the same time, been able to maintain a continuous 
exercise routine, which preponderates against a determination 
that he has "moderate" emphysema under 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1995).  In particular, as the Veteran 
himself has reported during the pendency of this claim, he 
could walk two blocks at a reasonable pace before feeling out 
of breath (in August 1993), he could walk for one hour (in 
August 1996), walked two miles per day (in September 1996), 
1.5 miles two to three times per week (in 2000), walked 
briskly for up to six blocks (in October 2001), walked from 
one-half mile to one mile without stopping (in May 2003), 
walked 45 minutes per day (in August 2005), used a treadmill 
or bicycle for 30 minutes per day without any significant 
shortness of breath (in January 2006), exercised 45 minutes 
at a time, three times weekly (in April 2006), and continued 
to walk without difficulty up to five or six blocks before 
experiencing any shortness of breath (in May 2006).  He also 
stated in January 2006 that he experienced only occasional 
dyspnea at rest, and as of April 2008 he affirmed that he 
continued to exercise.  Such self-reports, coupled with the 
normal spiromerty readings in October 1991, November 1991, 
April 2002, and May 2006 lead the Board to conclude that the 
Veteran experiences no more than "mild" impairment under 38 
C.F.R. § 4.97, Diagnostic Code 6603 (1995) as a result of his 
service connected emphysema.  Additionally, the Board 
acknowledges that the Veteran, in April 2002, reportedly 
experienced dyspnea on exertion and could not walk more than 
two blocks without resting, which could support a higher 
rating of 30 percent under Diagnostic Code 6603 (1995).  
During this time, however, PFT results were normal and 
disclosed no evidence or obstruction or restrictive pulmonary 
disease.  In light of these objective, normal test results, 
which are not consistent with findings of "moderate," 
"severe," or "pronounced" emphysema as contemplated under 
this Code, the Board determines that a higher rating is not 
warranted.    

Moreover, the Board finds it significant that although the 
Veteran in October 2004 indicated that he had some shortness 
of breath if he climbed stairs or walked more than one block, 
which could support his claim, numerous clinicians have 
attributed the Veteran's respiratory deficits around this 
time to his obesity.  See June 2006 Medical Report; March 
2006 Medical Report; January 2006 Medical Report; October 
2004 Medical Report; May 2004 Medical Report.  Accordingly, 
with consideration of the Veteran's overall disability 
picture, the Board determines that an initial higher rating 
in excess of 10 percent for service connected emphysema under 
the old rating criteria is not warranted.  

Turing to an assessment of the claim under the amended rating 
criteria effective from October 7, 1996, the Board observes 
that throughout the pendency of this claim and from the 
effective date of the amendment, the Veteran has maintained 
FEV-1 levels at or above 71 percent predicted; FEV-1/FVC at 
or above 71 percent predicted, and DLCO (SB) levels at or 
above 66 percent predicted.  That is, as reflected in an 
October 2004 medical record, the Veteran had an FEV-1 of 71.5 
percent predicted and in August 1998 his DLCO was 69 percent 
predicted, which represent his lowest PFT percentages from 
1996 onward.  At other times, specifically in April 2002, 
Veteran's PFT readings fell within the 80 percent to 90 
percent range, and in May 2006 he had FEV-1 of 91 percent and 
FEV-1/FVC of 103 percent.  As recently as June 2006, his FEV-
1/FVC was 79 percent and his DLCO was 80 percent, and all 
such percentages fit within those contemplated by 38 C.F.R. § 
4.97, Diagnostic Code 6603 (2008), for a 10 percent 
evaluation, and no more than 10 percent.  Additionally, the 
October 2004 VA examiner expressly determined that the 
Veteran did not exhibit cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, and had no 
requirements of oxygen therapy, manifestations that, if 
present, could have supported a 100 percent evaluation under 
Diagnostic Code 6603 (2008).  Based on the totality of the 
evidence of record, the claim is denied.

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing by the Veteran that his service connected 
emphysema has necessitated frequent hospitalizations or has 
caused a marked interference with employment beyond that 
contemplated by the rating schedule.  While the Veteran has 
offered his view that his service connected emphysema 
impaired his ability to work as a barber, he has submitted no 
statements or other evidence from an employer regarding lost 
time from work, and, at least as of May 2003, he indicated 
that he continued to work odd jobs in security.  See May 2003 
Hearing Transcript at 20.  The medical evidence of record 
also does not reflect that the Veteran has been frequently 
hospitalized for this disability.  In the absence of such 
factors, therefore, the criteria for submission for 
assignment of an extraschedular rating for the Veteran's 
service connected emphysema pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an initial 
rating in excess of 10 percent for service connected 
emphysema is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

An initial rating in excess of 10 percent for service 
connected emphysema is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's service connection claim 
for a left inguinal hernia.  38 C.F.R. § 19.9 (2008).  A 
summation of the relevant evidence is set forth below.  

a. Factual Background
The Veteran essentially has maintained that he incurred his 
left inguinal hernia during his period of Reserve service in 
the 1980s and/or that this disorder became aggravated by his 
period of active service in the 1990s.  See May 2003 Hearing 
Transcript at 3-5; August 1993 Hearing Transcript at 13, 16.  
As noted in the Introduction, the Veteran had Reserve service 
from March 1964 to March 1966 and from August 1981 to August 
1991.  See U.S. Army Reserve Personnel Center (DARP) Form 
249-2-E. 

As reflected in the Veteran's March 1960 and August 1981 
Reports of Medical Examination, he received a normal clinical 
evaluation of the abdomen and vicera, without detection of 
any hernia.  In his accompanying Reports of Medical History, 
he made no indication that he had abdominal difficulties or a 
hernia.  

Similarly, in his March 1964 and August 1981 Reports of 
Medical Examination for Separation, the Veteran again 
received a normal clinical assessment of the abdomen and 
viscera, to include no evidence of a hernia.  A January 1987 
Report of Medical Examination and Report of Medical History 
bear no indication of the presence of a hernia.    

An April 1990 letter of appreciation from the Los Alamitos 
Armed Forces Reserve Center indicates that the Veteran 
participated in Active Duty for Training from February 24, 
1989 to March 12, 1989.  An April 1989 DD Form 1380 also 
conveys that he performed Reserve duty training from April 
10, 1989 to April 17, 1989.  

September 1989 medical records first document that the 
Veteran had a left inguinal hernia, and possible small right 
inguinal hernia as well.  The Veteran indicated that he had 
felt pain in these areas for a few days after he had 
performed heavy lifting.  He complained of right groin pain 
at this time, and as reflected in a November 1989 medical 
record, the Veteran received pre-operative clearance for a 
left hernia repair.  

March 1990 treatment records from the Veteran's period of 
United States Army Reserve service note that the Veteran had 
a hernia on the left side with groin pain, and that he was 
not to engage in physical training, strenuous activity or 
lifting over 30 pounds.  In December 1990 it was noted that 
the Veteran had a reducible left inguinal hernia.

An April 1991 Report of Medical Examination and Report of 
Medical History indicated that the Veteran's left inguinal 
hernia had been diagnosed two years ago.  It was noted that 
he needed surgery for repair.  A June 1991 service record 
from the Veteran's second period of active service similarly 
notes the existence of a pre-existing left inguinal hernia, 
which appeared to be easily reducible but required repair, 
and a November 1991 C&P examination noted that the Veteran 
appeared to be obese, without hernias demonstrated at that 
time. 

As reflected in January 1992, March 1992 and June 1992 
letters from VA to the Los Alamitos Armed Forces Reserve 
Center, the RO requested that that facility furnish all 
available information relating to the Veteran's Reserve 
service.   

At his August 1993 Travel Board hearing, the Veteran 
testified that he first noticed his left inguinal hernia in 
1990.  August 1993 Hearing Transcript at 12.  He further 
conveyed that he had a "pre-service" inguinal herniorrhaphy 
in June 1991, but then stated that he had not undergone 
hernia surgery, although he conveyed that did have a hernia 
in 1981, which became more pronounced while on active duty.  
August 1993 Hearing Transcript at 13.  He reported that the 
hernia was bulging during annual training, but that after 72 
hours and use of Motrin, these symptoms had resolved.  August 
1993 Hearing Transcript at 14.  The Veteran also noted that 
he experienced problems with his hernia prior to his duty in 
Saudi Arabia.  August 1993 Hearing Transcript at 2, 5.  While 
serving in Saudi Arabia, the Veteran recalled that he did 
have the hernia, but that it caused no problems or minimum 
problems.  August 1993 Hearing Transcript at 5.  He elected 
not to complain about the hernia at that time for fear that 
he could be accused of malingering.  August 1993 Hearing 
Transcript at 5.       

In March 1994 the RO again requested that the Veteran provide 
the branches of his service and time frames during which he 
performed duty in the Reserves, and in December 1995, the RO 
asked the Department of the Army, 164th Maintenance Company, 
to provide the Veteran's Reserve records.  A hand-written 
note on this letter indicates that the Veteran's "[r]ecords 
are no longer located here.  You may reach ARPERCEN (314) 
538-2650."

VA medical records noted the presence of a hernia in June 
1994 and July 1996, and by September 1998, the Veteran 
complained of having groin pain for a few weeks, which seemed 
worse when walking.  He stated that the pain was not 
constant, although it was irritating to him, and no swelling 
was present.  At this time, no hernias were noted, and the 
clinician indicated that he had a possible muscle strain.  

A January 1999 RO Deferred Rating Decision notes that, per 
the Board's 1995 Remand, the RO needed to note all periods of 
active duty for training and inactive duty for training.  The 
RO again requested this information from the Veteran in a 
March 1999 letter, to which the Veteran responded on March 
24, 1999.  He indicated that "the only records that are 
available are at the VAMC West Los Angeles, both Wadsworth 
and Brentwood."  He also referenced some medical treatment 
records from a Dr. D.S., whom he said passed away in 1993 or 
1994, which therefore rendered these records unavailable.  In 
an April 1999 Deferred Rating Decision, the RO again noted 
that "we are also waiting for verification of all periods of 
reserve duty, active and inactive, requested in March 1999."  
A May 1999 response from the National Personnel Records 
Center (NPRC) indicates that the Veteran was honorably 
discharged from the Army National Guard in December 1991, and 
that he had "no active duty for training after 07-91," but 
a September 1999 RO Deferred Rating Decision continues to 
acknowledge that the RO "still need[ed] dates of inactive 
duty for training - weekend drills. . . ."      

During an April 2000 QTC examination, the Veteran complained 
of his left inguinal hernia.  By his report, he first 
sustained the hernia in June 1985 while serving in the 
Reserves when he tried to climb onto a truck.  He had not 
undergone surgery for this malady, but he endorsed having 
occasional pain if he strained by lifting heavy objects.  The 
Veteran exhibited no abdominal tenderness, bleeding, gangrene 
or incarceration of the hernia, nor did he have episodes of 
vomiting or abnormal bowel movements.  The Veteran did not 
use a belt or truss, and he had no surgical scars.   

The examiner reviewed the claims file, and a physical 
examination disclosed that the Veteran could rise out of a 
chair without difficulty, and without ataxia or dyspnea 
noted.  At this time, the clinician detected the presence of 
a small left inguinal hernia, which was reducible, as well as 
a small umbilical hernia, which was also reducible.  He 
therefore diagnosed the Veteran with reducible left inguinal 
hernia and an umbilical hernia.  

A May 2000 VA treatment record continues to document the 
Veteran's complaint of groin pain and the diagnosis of an 
inguinal hernia, and in June 2000 the Veteran conveyed that 
he was not significantly bothered by the hernia.  February 
2001 and March 2001 VA treatment records convey that the 
Veteran felt occasional pain in the left groin upon walking, 
but at this time the inguinal hernia remained easily 
reducible and non-tender, and a March 2002 VA treatment 
record noted that he had mild tenderness at the umbilicus and 
slight distention there.       

At his May 2003 Travel Board hearing, the Veteran conveyed 
that his left inguinal hernia first appeared during annual 
training in the Army Reserves in Los Alamidas, California, 
when he pulled himself up and felt a tearing pain.  May 2003 
Hearing Transcript at 3.  He stated that he visited a medic, 
who gave him Aspirin and put him on bed rest for 24-48 hours 
and ordered him not to perform any strenuous activity.  May 
2003 Hearing Transcript at 3-4.  The Veteran later testified 
that his left inguinal hernia had appeared during his period 
of active service in 1990.  May 2003 Hearing Transcript at 5.  
He noted that he did not receive any treatment for this 
hernia currently, but that he felt that he could not perform 
lifting.  May 2003 Hearing Transcript at 5, 7.  He affirmed 
that he had never undergone surgery for this hernia, and 
noted that he had a second hernia, which was located near his 
navel.  May 2003 Hearing Transcript at 6.  The Veteran 
described experiencing constant pain, to include when 
ambulating, and noted that his hernia constituted a hindrance 
to him.  May 2003 Hearing Transcript at 7.  He used to bleed 
from his mouth.  May 2003 Hearing Transcript at 7.      

In another February 2006 correspondence, the Veteran appears 
to indicate that he first had a hernia in 1986 or 1987, for 
which he received treatment at Fort Irwin, California.  He 
also noted that this disorder had not been treated since he 
left the service, and he requested an examination to assist 
him with this claim.

Similarly, in a May 2006 correspondence the Veteran indicated 
that he felt pain in his groin area in 1989 when serving at 
Fort Irwin, California.  He stated that "[t]his came about 
when we were told to get aboard truck to go out into the 
field I [tried] to pull myself aboard the device . . . when I 
did I felt a tremendous amount of pain in my groin area."  
He again conveyed that he went to sick call and was given bed 
rest for a few days and pain killers.  A QTC examination 
report also dated May 2006 notes that the Veteran had two 
hernias.  



b. Discussion
After a review of the record, the Board determines that 
additional development must occur to adjudicate the Veteran's 
service connection claim for a left inguinal hernia.  
Specifically, the current medical evidence of record clearly 
indicates that the Veteran first received a diagnosis of this 
hernia in September 1989, which falls outside of the 
Veteran's two periods of active service (from March 1960 to 
March 1964 and from December 1990 to July 1991), but falls 
inside the Veteran's 10-year period of Reserve service.  If a 
service member incurs an injury during ACDUTRA or INACDUTRA, 
disability from such an injury may be subject to VA 
compensation benefits.  See 38 U.S.C.A. § 101(24) (noting 
that "active military, naval or air service" includes, in 
relevant part, any period of ACDUTRA where the individual was 
disabled from an injury incurred or aggravated in the line of 
duty and any period of INACDUTRA where the individual was 
disabled from an injury incurred or aggravated in the line of 
duty); see also Allen v. Nicholson, 21 Vet. App. 54, 57-58 
(2007) (discussing provisions of 38 U.S.C.A. § 101(24)); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Cahall v. Brown, 7 Vet. App. 232, 235, 237 (1994).  With this 
principle in mind, the Board observes that the record remains 
unclear as to whether the Veteran sustained the left inguinal 
hernia injury during a period of active duty for training or 
inactive duty for training.  Under such a circumstance, and 
in order to fully and fairly adjudicate the claim, the Board 
determines that the AMC/RO must acquire this information from 
appropriate service departments.  See 38 C.F.R. § 3.203(a)-
(c); accord Cahall, 7 Vet. App. at 237 (holding that a 
reading of 38 C.F.R. § 3.203 and Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) together signify that only official 
service department records can establish if and when an 
individual was serving on active duty, active duty for 
training or inactive duty for training).  Specific attention 
must be directed to determining whether the Veteran 
participated in ACDUTRA or INACDUTRA in September 1989, and 
if he did, obtaining the exact dates of such service.   

Accordingly, the case is remanded for the following action:

1. The AMC/RO must contact the 
appropriate service 
department(s) to ascertain the exact 
dates of the Veteran's participation in 
active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) 
during the month of September 1989.  Such 
information must be associated with the 
claims file, and if this information is 
unavailable, a negative reply must be 
provided.  

2. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the Veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


